Opinion.— The amended petition filed by appellees, al- • leging the notorious insolvency of Brent, the principal in the bond sued on, did not set up a new cause of action, or so change the nature of the suit, as made by the original *492petition, as would require service thereof to be made upon appellants. They had been served, and were, in contemplation of law, in court, and attending to their interest, so far as said-suit was concerned; they knew or ought to have known that the law authorized a discontinuance as to Brent, upon either of the grounds alleged in the amended petition; they are, therefore, charged with the knowledge that appellees may discontinue as to Brent at any time, and if they desired to contest the fact of his being a non-resident or notoriously insolvent, they should have been in court either in person or by attorney.
The first error assigned is not well taken.
The statute imperatively requires that the citation shall state the time and place of holding the court; the citation served on appellant Gowan, in respect to the time of holding the court, is, in legal effect, precisely the same as if the month had been left blank.
Appellees insist that as the citation does state “at the next term,” etc., and as the prayer of the petition is that the appellants be cited to appear at the next term, stating the place, and the day, the month and the year, that this was sufficient.
The time of holding the court must be stated in the citation ; in this respect it is matter of essential substance, and cannot be dispensed with nor supplied by implication or cured by allegations in the petition. See Covington v. Burleson, 28 Tex., 370.
The citation is the means prescribed by the statute for acquiring jurisdiction over the person of the defendant, and there is no other mode of service that can be substituted for that prescribed.
Bevebsed and remanded.